Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Action
This office action replaces the previous non-final action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the stabilized lithium metal sulfide" in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  The claim has been interpreted as being dependent on claim 14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 16-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0171477 (Takahashi).
With respect to claims 1, 17, and 18 Takahashi teaches a secondary battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte solution (PP 0020). The positive electrode comprises a positive electrode active material, such as lithium compounds with a transition metal (PP 0067-68) which operates in a region of 4.5V or more (PP 0069).  The negative electrode comprises a negative electrode active material comprising a lithium alloy such as lithium-aluminum alloy, lithium-lead alloy, or lithium-tin alloy or lithium metal (PP 0082) which are transition metals. The electrolyte comprises a lithium salt and a solvent (PP 0024).  The solvent may be a carbonate-based solvent (PP 0059) which is a carbonic ester. 
With respect to claim 2, the carbonate may be ethyl methyl carbonate (PP 0059).
With respect to claim 3, the carbonate may be methyl acetate (PP 0059).
With respect to claim 4, the solvent may comprise a combination of ethylene carbonate and propylene carbonate (PP 0061).
With respect to claims 5 and 6, the solvent may further comprise -butyrolactone (PP 0063).
With respect to claims 7, 8, and 17, the positive electrode active material may comprise LiNi1/3Co1/3Mn1/3O (PP 0068).  Which is a stabilized lithium nickel cobalt manganese oxide.
With respect to claims 9-11, the positive electrode active material may be LiCoPO4 or LiNiPO4 (PP 0073).
With respect to claims 12, 13, and 17, the negative electrode active material may be a lithium alloy having a TiO2 metal oxide (PP 0082). 
With respect to claim 16, the battery may comprise a separator, such as cellulose (PP 0090).
With respect to claim 20, the battery may be used in a vehicle (PP 0002).
With respect to claim 21, the battery may be used in an automotive battery (PP 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2015/0171477 (Takahashi).
With respect to claim 19, Takahasi teaches that the battery may be a lithium secondary battery having a large capacity (PP 0002), but fails to teach the voltage of the module.  Because the battery is made from the same components in the same manner and has the same voltage for the positive electrode, one of ordinary skill in the art would expect the battery module to have substantially similar properties, such as a 48-volt module. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0171477 (Takahashi) as applied to claim 1 above, and further in view of Li(V0.5Ti0.5)S2 as a 1V lithium intercalation electrode (Clark).
Takahashi teaches that battery as discussed above, wherein the negative electrode active material may be lithium oxide, but fails to teach a lithium metal sulfide.  Clark teaches an anode for a Li-ion battery (page 2, column 1, paragraph 2).  Li(V0.5Ti0.5)S2 has the best performance in terms of polarization and deintercalation (page 2, column 2, paragraph 3).  It would have been obvious to one of ordinary skill in the art to use Li(V0.5Ti0.5)S2 for the anode material of Takahashi to increase performance, as taught by Clark.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/Examiner, Art Unit 1724